DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed December 22, 2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of October 5, 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a first heating element having a first length attached to the first surface of the substrate; 
a second heating element having a second length attached to the second first surface of the substrate; 
a third heating element having a third length attached to the second surface of the substrate; and 
a fourth heating element having a fourth length attached to the second surface of the substrate; 
wherein the first length, the second length, the third length, and the fourth length are different from each other,” [emphasis added]. Claims 2-8 are considered allowable by virtue of their dependence on claim 1.
Regarding claim 9, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“…based on the determined size of the medium and the determined coverage of the printing material to be applied on the medium, selecting, by the controller, which of a first resistive element, a second resistive element , a third resistive element, and a fourth resistive element is to receive a voltage to heat the medium, the first resistive element and the second resistive element being positioned on a first surface of a substrate, the third resistive element  and the fourth resistive element being positioned on a second surface of the substrate and the first resistive element, the second resistive element, the third resistive element, and the fourth resistive element having different lengths…,” [emphasis added]. Claims 10-12 are considered allowable by virtue of their dependence on claim 9.
Regarding claim 13, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“…a first resistive heating element abutting the first surface and having a first length; 
a second resistive heating element abutting the first surface and having a second length;

a fourth resistive heating element abutting the second surface and having a fourth length, wherein the first length, the second length, the third length, and the fourth length are different from each other.” [emphasis added]. Claims 14 and 15 are considered allowable by virtue of their dependence on claims 14 and 15.
Hamilton et al. US 2012/0155937 teaches electrodes (404) being on a first and second of the substrate (FIG. 1).
Davidson et al. US 2010/0142986 A1 teaches three heating elements, but all located on one side, and no suggestion of a fourth heating element.
The prior art fails to teach or suggest four heating elements positioned on the inside and outside of the substrate as claimed and having different lengths.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852